                                          Case 5:17-cv-00072-BLF Document 709 Filed 09/15/20 Page 1 of 1




                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                            NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     FINJAN LLC,                                       Case No. 17-cv-00072-BLF
                                   8                   Plaintiff,
                                                                                           ORDER REQUESTING PARTIES BE
                                   9             v.                                        PREPARED TO DISCUSS TRIAL AT
                                                                                           SEPTEMBER 17, 2020 MOTION
                                  10     CISCO SYSTEMS INC.,                               HEARING
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The Court requests that counsel be prepared to discuss the trial schedule and logistics at the

                                  14   September 17, 2020 motion hearing. No written submissions are required.

                                  15

                                  16   Dated: September 15, 2020

                                  17                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  18                                                   United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
